DETAILED ACTION
This action is in response to an application filed 04/29/2020 in which claims 1-6, 8-11 and 16 are pending and ready for examination (Note: claims are numbered 1-6, 8-11 and 16, skipping 7 and 12-15, they will be referred to by these numbers and claims 7 and 12-15 will be considered canceled, however the status of claims 7 and 12-15 should be included in any future claim sets).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 6 and 8-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the first of the at least one MD module to at least the first inlet temperature.” However “the first inlet temperature” has no antecedent basis. It is further noted “the first of the at least one MD module” is seen to apply to the at least one MD modules as it must inherently have at least one i.e. a first; and is not seen to imply more than one MD module.

Claim 9 recites the limitation “at least one MD module”; there no a/the so it is confusing if this term is supposed to refer to the already disclosed “at least one MD module”; correction is require.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0031727 A1 (hereinafter “Yamaguchi”) 
Regarding claim 1 and 16 Yamaguchi discloses a membrane distillation (MD) system comprising 
at least one MD module 1, 
at least one feed reservoir 20 (and/or item 101) and 
at least one knockout chamber 100 (and/or item 20); 
the at least one MD module 1 comprising 
at least one membrane [0011]-[0012], 

a permeate/cooling fluid outlet (11, 2a) (which is seen as physically operable to receive a sweep gas, because air is disclosed to be pumped through, [0076] and Claim 5), 
a feed inlet (21, 15a) operable to receive a feed media and 
a feed outlet (21, 15b), and 
the water is heated by boiler 104 [0053]-[0059], which is thus seen to be “an external heating element positioned and operable to heat the feed media to a first temperature prior to introduction of the feed media to the at least one MD module” and (to claim 16) “operable to maintain the feed media entering the MD module at the first inlet temperature” as claimed; and 
the at least one knockout chamber (either 101 or 20) receives a portion of the feed media (via recycling to/from the production well for 101 and via direct recycle for 20) and is thus physically seen as “operable to receive a mixture of a portion of a sweep gas and a feed media exiting the feed outlet of corresponding at least one MD module” as claimed, 
a first opening (101 is directly disclosed to be a knockout tank with inherently a separate outlet for gasses/steam, 20 is an atmosphere exposed tank and thus inherently has an opening to atmosphere that will vent gasses/vapors, and thus either are seen to be capable “to release the portion of a sweep gas from the mixture” as claimed), 
a second opening (i.e. inherently necessary to provide fluid connection between tank 101 and treatment apparatus 50/tank 20, and/or tank 20 to the MD module) for the feed media to exit the at least one knockout chamber and recycle to the at least one feed reservoir (via flow from tank 101 to tank 20, or from tank 20 back to tank 20 via recycle, operably connected to a feed reservoir containing the feed media to allow recycling of the feed media” as claimed in claim 16); see Fig. 1-3; [0058]-[000072].
Note: The limitations to what the various aspects of the system are “operable” to do are functional limitations. Claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). Where it is specifically noted that the limitations “operable to receive a mixture of a portion of the sweep gas and the feed media exiting the feed outlet of corresponding at least one MD module” and “operable to receive a mixture of a portion of the sweep gas and the feed media containing mixture of partial water/solvent vapor and mainly liquid feed exiting the feed outlet of the MD module” are not seen to require that the sweep gas actual be disclosed to permeate through the membrane and thus pass into the MD module retentive.
Regarding claims 6 and 9-10 Yamaguchi discloses the MD system of claim 1, wherein the MD module is a PTFE hollow fiber membrane module [0031]-[0032].
Regarding claim 8 Yamaguchi discloses the MD system of claim 1, wherein the MD module is capable of receiving air in the permeate side, [0076] and Claim 5, and is thus considered to be physically capable of being a sweep gas membrane distillation (SG:MD) module). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi.
Regarding claim 2 Yamaguchi discloses the MD system of claim 1, but does not disclose more than one MD module, however this would involve the mere duplication of the as disclosed MD module where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 
Regarding claim 3 Yamaguchi discloses the MD system of claim 1, but does not disclose a second external heating element positioned and operable to heat the stream exiting the MD module to at least a first inlet temperature; however this would involve the mere duplication of the as disclosed heater 104 (which is seen as inherently capable of heating the stream exiting the MD module to at least a first inlet temperature, as claimed) where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 
Regarding claim 4 Yamaguchi discloses the MD system of claim 1, but does not disclose more than two MD modules and more than two knockout chambers arranged serially and plural external heating elements in addition to the at least one external heating element, wherein each of the plural external heating elements is positioned and operable to heat the feed media exiting each of the more than two knockout chambers to the first temperature prior to the feed media being introduced to a successive MD module; however this would involve the mere duplication of the as disclosed overall MD system of Yamaguchi, where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 
Regarding claim 5 Yamaguchi discloses the MD system of claim 1, but does not disclose more than two MD modules and more than two knockout chambers, wherein the at least one external heating element is a central heat exchanger positioned and operable to also heat the feed media exiting each of the more than two knockout chambers to at least the first inlet temperature prior to the feed media being introduced to a successive MD module, however this would involve the mere duplication of the as disclosed MD module and knockout chamber of Yamaguchi, where mere duplication has been held obvious; see MPEP 2144.04(VI)(B). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2019/0118143 A1 (hereinafter “Mitra”) in view of C. Plellis-Tsaltakis, et al., The Use of Fuel Gas as Stripping Medium in Atmospheric Distillation of Crude Oil, Oil Gas Sci. Technol. – Rev. IFP Energies nouvelles, Vol. 66 (2011), No. 6, pp. 1017-1024 (hereinafter “Plellis-Tsaltakis”).
Regarding claim 11 Mitra discloses a method for purifying a feed media comprising the steps of 
providing at least one MD module 10, 

heating the feed media to a first temperature prior to introduction of the feed media to the at least one MD module using at least one external heating element (via microwave [0011], or other means [0017], [0036]), 
condensing (with condenser 40) the sweep gas containing vaporized feed media exiting each MD module [0036]-[0038]; see also Figs. 1-2.
Mitra does not disclose providing at least one knockout chamber and receiving a mixture of a portion of the sweep gas and the feed media in at least one knockout chamber.
However Plellis-Tsaltakis discloses using a stripping (i.e. sweeping) gas in a distillation process wherein flash drums (i.e. knockout chambers) are used to separate and recover the stripping/sweep gas from the recovered product (Figure 3, pg. 1021).
Therefore, at the time of filing, it would have been prima facie obvious to one of ordinary skill in the art to modify the method of Mitra by using a flash drums/knockout chamber to separate and recover the stripping/sweep gas from the product liquid because this is a known means to separate stripping/sweep gas from the product liquid and will provide further sweep gas separation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is 571-272-8885 and whose direct fax number is 571-273-8885.  The examiner can normally be reached on Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 571-270-1831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            


	/Jason M Greene/            Primary Examiner, Art Unit 1773